HOUGHTON, J.
The order should be affirmed on the authority of Dieterlen v. Miller, 99 N. Y. Supp. 699, in which on submission of controversy, plaintiff was relieved from his agreement to purchase premises subject to a covenant less broad than that with which the premises in question are incumbered. The fair interpretation of the terms of sale, aside from the fact that it was a judicial sale, is that there were no other incumbrances upon the premises than those specifically mentioned.
Order affirmed, with $10 costs and disbursements. All concur, except SCOTT, J., who dissents.